NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                      IN THE DISTRICT COURT OF APPEAL

                                      OF FLORIDA

                                      SECOND DISTRICT

TYLO M. MULLINS,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D19-1090
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 30, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; J. Kevin Abdoney,
Judge.

Tylo M. Mullins, pro se.


PER CURIAM.

              Affirmed.



SILBERMAN, MORRIS, and ATKINSON, JJ., Concur.